Case 9:18-cv-00095-RC-ZJH Document 11 Filed 08/15/20 Page 1 of 3 PageID #: 61



                           **NOT FOR PRINTED PUBLICATION**


                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

ELLOYD JOHNSON                                  §

VS.                                             §     CIVIL ACTION NO. 9:18-CV-95

DIRECTOR, TDCJ-CID                              §

         ORDER OVERRULING PETITIONER’S OBJECTIONS AND ACCEPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Elloyd Johnson, a prisoner confined in the Texas Department of Criminal Justice,

Correctional Institutions Division, brought this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this Court. The Magistrate

Judge has submitted a Report and Recommendation dismissing the petition without prejudice to

allow the petitioner to exhaust administrative remedies.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. The petitioner filed objections to the

Magistrate Judge’s Report and Recommendation.

        The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the
Case 9:18-cv-00095-RC-ZJH Document 11 Filed 08/15/20 Page 2 of 3 PageID #: 62



objections are without merit. The petitioner did not exhaust state court remedies before he filed this

petition, as required by 28 U.S.C. 2254(b). Therefore, the petition must be dismissed.

        In this case, the petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that

substantial showing, the petitioner need not establish that he should prevail on the merits. Rather,

he must demonstrate that the issues are subject to debate among jurists of reason, that a court could

resolve the issues in a different manner, or that the questions presented are worthy of encouragement

to proceed further. See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d 299, 304 (5th Cir.

2009). If the petition was denied on procedural grounds, the petitioner must show that jurists of

reason would find it debatable: (1) whether the petition raises a valid claim of the denial of a

constitutional right, and (2) whether the district court was correct in its procedural ruling. Slack, 529

U.S. at 484; Elizalde, 362 F.3d at 328. Any doubt regarding whether to grant a certificate of

appealability is resolved in favor of the petitioner, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        Here, the petitioner has not shown that any of the issues raised by his claims are subject to

debate among jurists of reason, or that a procedural ruling was incorrect. In addition, the questions

presented are not worthy of encouragement to proceed further. Therefore, the petitioner has failed


                                                    2
Case 9:18-cv-00095-RC-ZJH Document 11 Filed 08/15/20 Page 3 of 3 PageID #: 63



to make a sufficient showing to merit the issuance of a certificate of appealability. Accordingly, a

certificate of appealability will not be issued.

                                               ORDER

        Accordingly, the petitioner’s objections (docket entry #10) are OVERRULED. The findings

of fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate

Judge (docket entry #9) is ACCEPTED. A final judgment will be entered in this case in accordance

with the Magistrate Judge’s recommendation. A certificate of appealability will not be issued.

             So ORDERED and SIGNED, Aug 15, 2020.


                                                                ____________________
                                                                Ron Clark
                                                                Senior Judge




                                                   3
